Title: General Orders, 13 April 1783
From: Washington, George
To: 


                        
                            
                             Sunday April 13th 1783
                            Parole Truce
                            Countersigns Umpire. Vesta.
                        
                        For the day tomorrow Lt Colonel Brooks
                        B. Q. M. Hampshire Brigade
                        For duty the 7th Massachusetts regiment.
                        The Commander in chief is extremely anxious to have the settlement of the accounts of the Army expidited as
                            much as possible—He hopes and expects the regimental pay masters will use their greatest diligence in compleating the
                            accounts which have been called for by the paymaster Genl, and that the Assistant Clothier with the Army will make no
                            delay in furnishing Mr Pierce with such Documents as may be necessary from the Cloathing Department.
                        The late Rains having damaged the Causway between the wings of the Army; The Commander in Chief directs that
                            it may be immediately repaired.
                        The Quarter Master Genl will order a person to superintend the work. each Brigade will furnish tools for
                            their own party employed on it.
                    